14 F.3d 595
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lance LEVITT, Plaintiff-Appellant,v.A. V. DODRILL, Jr., Commissioner, West Virginia Departmentof Corrections, Defendant-Appellee.Lance Levitt, Plaintiff-Appellee,v.A. V. Dodrill, Jr., Commissioner, West Virginia Departmentof Corrections, Defendant-Appellant.
Nos. 92-6091, 92-6092.
United States Court of Appeals, Fourth Circuit.
Submitted: March 30, 1993.Dec. 21, 1993.

Appeals from the United States District Court for the Northern District of West Virginia, at Elkins.
Lance Levitt, Appellant Pro Se.
James Alexander Swart, Office of the Attorney General of West Virginia, for Appellees.
N.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN, and WILKINSON, Circuit Judges.

PER CURIAM
OPINION

1
Lance Levitt, an inmate at the West Virginia Penitentiary in Moundsville, appeals in No. 92-6091 that portion of the district court's order denying relief under 42 U.S.C. Sec. 1983 (1988).  In appeal No. 92-6092, the Defendant Commissioner of the West Virginia Department of Corrections cross-appeals that portion of the district court's order granting Levitt equitable relief and awarding him costs and attorney's fees.  Our review of the record and the district court's findings of fact and conclusions of law discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Levitt v. Dodrill, No. CA-89-20-E-S (N.D.W. Va.  Dec. 3, 1991 and Mar. 4, 1992).


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED